*306OFINION.
Sternhagen :
The- respondent determined that the amount of $37,562.63 paid to petitioner’s attorneys in 1925 was not deductible *307because it was “ a personal expense within the meaning of section 215 of the Revenue Act of 1926.” The petitioner contends that the amount was deductible “ as an ordinary and necessary business expense under the provisions of section 214 (a) (1),” and cites principally Kornhauser v. United States, 276 U. S. 145. We are of opinion that the respondent has treated the item correctly. It was related directly to petitioner’s marital situation and only remotely and incidentally involved his business or that of Barney & Company.

Judgment will he entered for the respondent.